DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This Non-Final action is in response to applicant’s amendment of 08 February 2022.  Claims 1-20 are examined and pending. Claims 3-4, 6-12, and 14-20 are currently amended. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 as being unpatentable under USC103 over Metzler in view of Jones in view of Mair have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments/arguments with respect to the rejection of claims 1-20 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered and are not persuasive. 
Applicant specifically argue that claims 1-20 are patent eligible for the same reasons as example 42 of the subject matter eligibility guidelines specifically that the claim as a whole (combination of the additional elements) integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems (see pages 1-2 of Remark for related arguments).
Moreover, applicant then argues the following regarding the comparison of example 42 and instant application. Although the Action's analysis of whether the claims are integrated into a practical application focuses solely on whether "obtaining, mapping information that indicates a plurality of navigable areas at the property; generating, based on the location of each respective sensor identified using the drone, a label set comprising a plurality of labels that are descriptive of the respective sensors, wherein at least one of the plurality of labels indicates a sensor type of the respective sensor and corresponds to a particular parameter value, a monitoring server, a processor, a non-transitory machine-readable storage medium, and a drone" are additional elements, the Examples do not focus solely on these types of elements. Action at p. 6. In fact, as indicated above, the Examples state that other features can be "additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users." Examples at pp. 18-19 (emphasis added). 
Some examples of the additional elements recited by claim 1 include: "in response to navigating the property using the drone, computing .. a respective parameter value from a sensor signal emitted by one or more sensors installed at the property, each respective parameter value being indicative of an attribute of the sensor that emitted the sensor signal," "identifying ... a respective sensor and a corresponding location of the sensor at each of the plurality of navigable areas based on a processing of at least one sensor signal and parameter value against the mapping information," "after identifying the respective sensor and the corresponding location of the sensor, associating, at the monitoring server, the respective sensor at each navigable area with a digital representation of the corresponding location of the sensor in a data model of the property, wherein the data model enables algorithmic analysis of events occurring at the property as a sensor from the one or more sensors is received," and "after the label set is generated, determining, by the monitoring server, a mapping of a label, in the label set that is based on the corresponding location of each respective sensor identified using the drone, to the respective sensor associated with the data model of the property." 
These additional elements required by claim 1 recite a specific improvement over the prior art by providing the following potential advantages: "[t]he techniques can be also used to configure and apply useful metadata with respect to the sensors, which can provide more contextual insights about the sensors to both users and system algorithms. Based on the techniques, a user that is concerned about securing exterior doors at a property, but not interior doors being opened or closed, can effectively leverage the improved labeling and registration of sensors (for each door or type of door) to apply rules that address the specific concerns of the user;" using the claimed solutions similar to Example 42's "specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user." Application as filed at    15-16. As a result, the independent claims as a whole integrate any alleged abstract idea into a practical application and are patent eligible. 
Nowhere do the Examples indicate that a claim is ineligible because a single claim element is allegedly disclosed in the prior art or allegedly generic. Instead, the Examples address "[t]he claim as a whole" and consider whether the claim as a whole integrates an abstract idea into a practical application and recite a specific improvement over the prior art. 
Further, Example 42 does not require an improvement to the functioning of a computer or an improvement to another technology for its claim 1 to be patent eligible. Instead, Example 42 only requires an "improvement over prior art systems", similar to the improvement recited by the claimed solutions in the present application. Examples at p. 18. 
To the extent that the Office is considering different claim features for its analysis of the alleged abstract idea and the additional elements, Example 42 considers all claim features under both steps 2A and 2B. 
For step 2A, Example 42 indicates that "[t]he claimed invention is a method that allows for users to access patients' medical records and receive updated patient information in real time from other users .. ." Examples at p. 18. This analysis is not based on any single claim feature, but rather the claim as a whole. Similarly, for step 2B, Example 42 indicates that the combination of elements includes "storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users." Id. This combination is based on the claim as whole. 
The Federal Circuit also requires such analysis of the claim as a whole under step 2A (step one below) and step 2B (step two below). 
Finally, we note that certain statements in the Board's opinion appear
inconsistent with the appropriate framework for addressing eligibility under § 101. For example, in conducting the Alice step one analysis, the Board stated:
"Identifying the concept to which the claim is 'directed' merely addresses some claim limitations in connection with the first aspect of the Alice inquiry." GREE,
2019 WL 80477, at *7. The Board also determined that under the Alice
framework, "Petitioner only needed to account for each claim limitation under
either a formulation of the concept a claim is 'directed to' or under Alice step
two." Id. at *8. To the extent that the Board meant that a proper § 101 analysis
may consider some claim limitations only at Alice step one and others only at Alice step two, we do not agree with its reading of Supreme Court precedent.
Instead, both steps of the Alice inquiry require that the claims be considered in their entirety. See CardioNet, 955 F.3d at 1367 ("At step one, we consider the
claims 'in their entirety to ascertain whether their character as a whole is directed
to excluded subject matter.' " (emphasis added) (quoting McRO, 837 F.3d at
1312)); Alice, 573 U.S. at 217, 134 S.Ct. 2347 (noting, at step two, that courts
"consider the elements of each claim both individually and 'as an ordered
combination ' to determine whether the additional elements 'transform the nature of the claim' into a patent-eligible application." (emphasis added) (quoting Mayo, 566 U.S. at 79, 78)). GREE, Inc. v. Supercell Oy, 834 F. App'x 583, 590 (Fed. Cir.
Second, the Action stated: 
These limitation(s), as drafted, is (are) a process that, under its broadest 
reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting "a monitoring server and "computing, at the drone", nothing in the  claim(s) limitation(s) precludes the steps from practically being performed in the mind. For example, but for the "monitoring server" and "computing, at the drone", the claim(s) limitations encompass a person looking data (received data) comprising of attributes of a sensor(s), mapping information which indicate navigable areas, location of sensors, data model of property, and labels in a label set and could compute a respective parameter value which is indicative of an attribute of the sensor, identify the sensors and their locations, associate a sensor with a representation of the sensor location in a data model of the property, and determine a mapping label in the label set to a respective sensor based on the data. The mere nominal recitation of "a monitoring server" and "drone" to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Action at 4-5 (emphasis added). 

Applicant respectfully disagrees for reasons outlined in the MPEP. The MPEP states: 
Applicant respectfully submits that the claims as amended include features that cannot practically be performed in the human mind. 
Claim 1 as amended, for example, recites, "in response to identifying the respective sensor separate from the drone and the corresponding location of the sensor at the respective navigable area, associating, at the monitoring server and for each of the plurality of navigable areas, the respective sensor separate from the drone at the respective navigable area with a digital representation of the corresponding location of the sensor in a data model of the property, wherein the data model enables algorithmic analysis of events occurring at the property as a sensor from the one or more sensors is received." 
Applicant respectfully submits that the human mind cannot practically perform a method of "associating, at the monitoring server and for each of the plurality of navigable areas, the respective sensor separate from the drone at the respective navigable area with a digital representation of the corresponding location of the sensor in a data model of the property, wherein the data model enables algorithmic analysis of events occurring at the property as a sensor from the one or more sensors is received." 
Accordingly, claim 1 does not recite features that would fall into any of the enumerated groupings. Therefore, the claim is not directed to a judicial exception and the rejection should be withdrawn. See Figure 2, p. 11 of the October 2019 Update. See also the designated informative PTAB decision Ex Parte Hannun 2018-003323, pp. 9-10 (PTAB) (decided Apr. 1, 2019, designated "informative" on Dec. 11, 2019) (steps for comparing surfel data and adjusting a road graph based on vector field differences "are not steps that can practically be performed mentally" and therefore recent patent-eligible subject matter.) 
Accordingly, Applicant respectfully requests that the Section 101 rejections be withdrawn. 
. 
The examiner has considered the arguments above which specifically addresses the 101-analysis steps of 2A prong 1 (judicial exception), 2A Prong 2 (practical application), and step 2B (inventive concept) and respectfully disagree. 
The instant application is not similar to example(s) listed in the remarks. The present application is directed to generating location of respective sensors, labeling the sensors and mapping or associating the in a data model of the property a representation of a navigable area corresponding to the respective sensor. The example used for contrast is analyzed differently and the features (limitations) of the claim are not similar to the instant claim limitations. The 101 analysis was also constructed differently in which in step 2A prong 1 recited the abstract idea of organizing human activity and not a mental process as analyzed in the instant application. Therefore, the additional limitations were different features in which it integrated the claim into a practical application, however, in the instant application the additional limitations individually or in combination do not integrate the claims into a practical application. 
The independent claims recite in response to navigating a property, computing, a respective parameter value from a sensor signal emitted, each respective parameter value being indicative of an attribute of the sensor that emitted the sensor signal; a respective sensor separate from the drone and a corresponding location of the sensor at the respective navigable areas using a result of processing of at least one sensor signal and parameter value against the mapping information; in response to identifying the respective sensor separate from the drone and the corresponding location of the sensor at the respective navigable area, associating, for each of the plurality of navigable areas, the respective sensor separate from the drone at the respective navigable area with a digital representation of the corresponding location of the sensor in a data model of the property, wherein the data model enables algorithmic analysis of events occurring at the property as a sensor from the one or more sensors is received; wherein at least one of the plurality of labels indicates a sensor type of the respective sensor and corresponds to a particular parameter value computed by the drone; after generating the label set, determining, by the monitoring server, a mapping of a label i) in the label set using the corresponding location of each respective sensor and ii) to the respective sensor associated with the data model of the property. 
These limitation(s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a monitoring server “and “computing, at the drone”, nothing in the claim(s) limitation(s) precludes the steps from practically being performed in the mind.  For example, but for the “monitoring server” and “computing, at the drone”, the claim(s) limitations encompass a person looking data (received data) comprising of attributes of a sensor(s), mapping information which indicate navigable areas, location of sensors, data model of property, and labels in a label set could compute a respective parameter value which is indicative of an attribute of the sensor, identify the sensors and their corresponding locations, associate a sensor with a representation of the sensor location in a data model of the property, and determine a mapping label in the label set to a respective sensor based on the data. The mere nominal recitation of “a monitoring server” and “drone” to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
The claims recite(s) the additional limitations of obtaining, mapping information that indicates a plurality of navigable areas at the property; generating, using the location of each respective sensor identified by the drone, a label set comprising a plurality of labels that are descriptive of the respective sensors, a monitoring server, a processor, a non-transitory machine-readable storage medium, and a drone. The obtaining step is recited at a high level of generality (i.e., as a general means gathering data (mapping information) of navigable areas at a property), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The generating step is recited at a high level of generality (i.e. as a general action or change being taken based on the results (location) of sensors) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The recited additional limitation(s) of a monitoring server, a processor, a non-transitory machine-readable storage medium, and a drone are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus the claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the obtaining and generating steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim. The claim is ineligible (Step 2B:  Inventive Concept?: No).  

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1 lines 11-12, the recited limitation “the respective navigable areas” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
	In claim 12 line 16, the recited limitation “the respective navigable areas” is indefinite. There is insufficient antecedent basis for this limitation in the claim.
In claim 20 line 16, the recited limitation “the respective navigable areas” is indefinite. There is insufficient antecedent basis for this limitation in the claim
Claims 2-11 and 13-19 are rejected for being depend upon a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: statutory category   
Independent claims 1, 12, and 20 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims recite in response to navigating a property, computing, a respective parameter value from a sensor signal emitted, each respective parameter value being indicative of an attribute of the sensor that emitted the sensor signal; a respective sensor separate from the drone and a corresponding location of the sensor at the respective navigable areas using a result of processing of at least one sensor signal and parameter value against the mapping information; in response to identifying the respective sensor separate from the drone and the corresponding location of the sensor at the respective navigable area, associating, for each of the plurality of navigable areas, the respective sensor separate from the drone at the respective navigable area with a digital representation of the corresponding location of the sensor in a data model of the property, wherein the data model enables algorithmic analysis of events occurring at the property as a sensor from the one or more sensors is received; wherein at least one of the plurality of labels indicates a sensor type of the respective sensor and corresponds to a particular parameter value computed by the drone; after generating the label set, determining, by the monitoring server, a mapping of a label i) in the label set using the corresponding location of each respective sensor and ii) to the respective sensor associated with the data model of the property. These limitation(s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a monitoring server “and “computing, at the drone”, nothing in the claim(s) limitation(s) precludes the steps from practically being performed in the mind.  For example, but for the “monitoring server” and “computing, at the drone”, the claim(s) limitations encompass a person looking data (received data) comprising of attributes of a sensor(s), mapping information which indicate navigable areas, location of sensors, data model of property, and labels in a label set could compute a respective parameter value which is indicative of an attribute of the sensor, identify the sensors and their corresponding locations, associate a sensor with a representation of the sensor location in a data model of the property, and determine a mapping label in the label set to a respective sensor based on the data. The mere nominal recitation of “a monitoring server” and “drone” to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application 
The claims recite(s) the additional limitations of obtaining, mapping information that indicates a plurality of navigable areas at the property; generating, using the location of each respective sensor identified by the drone, a label set comprising a plurality of labels that are descriptive of the respective sensors, a monitoring server, a processor, a non-transitory machine-readable storage medium, and a drone. The obtaining step is recited at a high level of generality (i.e., as a general means gathering data (mapping information) of navigable areas at a property), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The generating step is recited at a high level of generality (i.e. as a general action or change being taken based on the results (location) of sensors) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The recited additional limitation(s) of a monitoring server, a processor, a non-transitory machine-readable storage medium, and a drone are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the obtaining and generating steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-11 and 13-19 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Metzler et al (US 20220005332 A1) in view of Jones et al (US 20180329617 A1) further in view of Mair (US 20190188477 A1) in view of Deyle et al (US 20170225321 A1).
With respect to claim 1, Metzler discloses a method comprising:
obtaining, by a drone and from a monitoring server, mapping information that indicates a plurality of navigable areas at a property (see at least [0097], Metzler teaches navigating a UGV through surveillance area (navigable areas) based on the map data and/or other criteria.); 
in response to navigating the property using the drone, identifying, using the drone and for each of the plurality of navigable areas, a respective sensor and a corresponding location of the sensor at the respective navigable areas using a result of processing of at least one sensor signal and parameter value against the mapping information (see at least [0097] and [0286], Metzler teaches navigating a UGV through a surveillance area and further teaches identifying fixed sensors position/location in which is put into a model.); 
associating, at the monitoring server, and for each of the plurality of navigable areas, the navigable area with a digital representation of the corresponding location of the sensor in a data model of the property (see at least [0284-0286]). 
generating, a label set comprising a plurality of labels (see at least [0510]).
However, Metzler do not specifically disclose generating, using the corresponding location of each respective sensor identified by the drone, a label set comprising a plurality of labels that are descriptive of the respective sensors; and determining, by the monitoring server, a mapping of a label i) in the label set using the correspondence location of each respective sensor and ii) to the respective sensor associated with the data model of the property. 
Jones teaches generating, using the location of each respective sensor identified using the drone, a label set comprising a plurality of labels that are descriptive of the respective sensors (see ta least [0068] and [0071], Jones teaches while the mobile robot is traversing an area, unique identities or labels are implicitly generated for example to label a room as a “living room”.); and
generating, using the location of each respective sensor identified using the drone, a label set comprising a plurality of labels that are descriptive of the respective sensors (see at least [0068] and [0071], Jones teaches mapping a label i.e. “living room” which could be determined by recognition of devices therein (descriptive of respective sensors.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Metzler to incorporate the teachings of Jones wherein generating, using the location of each respective sensor identified using the drone, a label set comprising a plurality of labels that are descriptive of the respective sensors; and generating, using the location of each respective sensor identified using the drone, a label set comprising a plurality of labels that are descriptive of the respective sensors. This would be done to improve operation of a robot in a specific property (e.g. home) (see Jones para 0018-0019).
Furthermore, Metzler as modified by Jones do not specifically teach computing, at the drone, a respective parameter value from a sensor signal emitted by one or more sensors installed at the property, each respective parameter value being indicative of an attribute of the sensor that emitted the sensor signal; wherein at least one of the plurality of labels indicates a sensor type of the respective sensor and corresponds to a particular parameter value computed by the drone. 
Mair teaches computing, a respective parameter value from a sensor signal emitted by one or more sensors installed at the property (see at least [0043-0045], and [0078], Mair teaches receiving mapping sensor data (respective parameter value) from one or more autonomous robots at the property for 3D representation of the property.), each respective parameter value being indicative of an attribute of the sensor that emitted the sensor signal (see at least [0043-0045], and [0078]); 
wherein at least one of the plurality of labels indicates a sensor type of the respective sensor and corresponds to a particular parameter value computed by an autonomous robot (see at least [0029], [0069] and [0081]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Metzler as modified by Jones to incorporate the teachings of Mair of computing, a respective parameter value from a sensor signal emitted by one or more sensors installed at the property, each respective parameter value being indicative of an attribute of the sensor that emitted the sensor signal; wherein at least one of the plurality of labels indicates a sensor type of the respective sensor and corresponds to a particular parameter value computed by the drone. This would be done to improve mapping g of a property to navigate through the property and provide an accurate 3D representation of the property (see Mair para 0006 and 0014).  
Moreover, Metzler in view of Jones and Mair do not specifically teach identifying, using the drone and for each of the plurality of navigable areas, a respective sensor separate from the drone; in response to identifying the respective sensor separate from the drone and the corresponding location of the sensor at the respective navigable area, associating, at the monitoring server, and for each of the plurality of navigable areas, the respective sensor separate from the drone at the respective navigable area with a digital representation of the corresponding location of the sensor in a data model of the property; wherein the data model enables algorithmic analysis of events occurring at the property as a sensor from the one or more sensors is received.
Deyle teaches identifying, using the drone and for each of the plurality of navigable areas, a respective sensor separate from the drone (see at least [0109], [0157], and [0273]); in response to identifying the respective sensor separate from the drone and the corresponding location of the sensor at the respective navigable area, associating, at the monitoring server, and for each of the plurality of navigable areas, the respective sensor separate from the drone at the respective navigable area with a digital representation of the corresponding location of the sensor in a data model of the property (see at least [0062], [0109], [0157], [0273-0276], and [0282-0283], Deyle teaches in response to identifying the RFID tag signals and respective locations separate from the robot associating the location with a digital representation in the semantic map (data model).); wherein the data model enables algorithmic analysis of events occurring at the property as a sensor from the one or more sensors is received (see at least [0062], [0109], [0108], [0157], and [0273-0276]. Deyle teaches enabling semantic map analysis as the RFID(s) tag(s) location(s) is/are received.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Metzler as modified by Jones and Mair to incorporate the teachings of Deyle of identifying, using the drone and for each of the plurality of navigable areas, a respective sensor separate from the drone; in response to identifying the respective sensor separate from the drone and the corresponding location of the sensor at the respective navigable area, associating, at the monitoring server, and for each of the plurality of navigable areas, the respective sensor separate from the drone at the respective navigable area with a digital representation of the corresponding location of the sensor in a data model of the property; wherein the data model enables algorithmic analysis of events occurring at the property as a sensor from the one or more sensors is received. This would be done to increase safety of property inspection and improve mapping of the property (see Deyle para 0004-0006).
With respect to claim 2, Metzler discloses transmitting, by the drone and to the monitoring server, information that includes: 
parameter signals that characterize a status or attribute of each respective sensor at the property (see at least [0124], [0177], and [0331]); 
data that describes communications or interactions between the drone and each of the respective sensors (see at least [0213] and [0331]); and 
imagery data comprising visual information about the property and each of the respective sensors (see at least [0208], [0287], and [0315-0317]).
With respect to claim 3, Metzler discloses obtaining, by the monitoring server, sensor signals and imagery data generated by sensors integrated at the drone (see at least [0076-0077]); and 
generating, by the monitoring server, the data model of the property using the sensor signals and imagery data generated at the drone (see at least [0225] and [0285-0286]), wherein the data model comprises a multi-dimensional map of the property (see at least [0225] and [0285-0286]).
With respect to claim 4, Metzler discloses wherein generating the data model comprises: generating the data model and the multi-dimensional map using context data provided to the monitoring server by a user of a system (see at least [0137-0138], [0284-0286], [0315], and [0520]).
With respect to claim 5, Metzler discloses wherein generating the data model comprises: generating a topological graph configured to demonstrate one or more relationships between each respective sensor and a particular navigable space of the property (see at least [0284] and [0304]).
With respect to claim 6, Metzler discloses wherein the topological graph is operable to allow the algorithmic analysis of events occurring at the property as each of a plurality of sensors report sensor data to the monitoring server (see at least [0090-0091], [0330], [0418], and [0435]). 
With respect to claim 7, Metzler discloses wherein identifying the respective sensor separate from the drone in response to navigating the property using the drone comprises:
performing, using the drone, sensor discovery at the property using a visual discovery mode, a triggered sensor discovery mode, or both (See at least [0074], [0170], [0225], and [0496], Metzler teaches performing using UAV and/or UGV sensor discovery of objects and features of a facility.).
With respect to claim 8, Metzler discloses wherein performing sensor discovery using the visual discovery mode comprises: 
executing, using the drone, an object detection neural network of the drone and that is trained on images of sensors that correspond to the respective sensors located at the property (see at least [0182], [0322-0323], and [0495], Metzler teaches machine learning and neural network models using UAV and/or UGV to which is trained on surveillance data (image data) of various sensors.); 
processing, at the drone and by the object detection neural network, a plurality of frames of imagery data generated by the drone during visual scene analysis performed by the drone to analyze an area of the property (see at least [0182], [0322-0323], and [0495]); and 
computing, at the drone and by the object detection neural network, inferences about sensors in the area of the property during the visual scene analysis (see at least [0146], [0182], [0322-0323], and [0495], Metzler teaches using machine learning for labeling (inferences) of surveyed objects. Mounted sensors in the facility are obvious variation of objects to be detected and labeled/classified.), wherein the inferences are descriptive of the sensors and the area and indicate terms to be included in labels of the sensors (see at least [0182], [0322-0323], and [0495], Metzler teaches using machine learning for labeling (inferences) of surveyed objects. Mounted (respective) sensors in the facility are obvious variation of objects to be detected and labeled/classified.). 
With respect to claim 9, Metzler discloses wherein identifying the respective sensor separate from the drone in response to navigating the property comprises:
 identifying the respective sensor separate from the drone and the corresponding location of the sensor at each navigable area using the plurality of frames of imagery data that are processed by the object detection neural network (see at least [0182], [0322-0323], and [0495]).
With respect to claim 10, Metzler discloses wherein generating the label set comprises: inferring, by the object detection neural network, one or more labels of the label set using a visual scene (see at least [0182], [0322-0323], and [0495], Metzler teaches using machine learning for labeling (inferences) of surveyed objects. Mounted (respective) sensors in the facility are obvious variation of objects to be detected and labeled/classified.); and generating the label set using one or more labels that are inferred by the object detection neural network (See at least [0182], [0322-0323], and [0495]). 
However, Metzler do not specifically disclose generating one or more labels of the label set based on a visual scene analysis of a room in which a sensor is located and a particular type of the room property; and generating the label set using one or more labels that are inferred based on the particular type of the room and visual observation of the sensor in the room.
Jones teaches generating one or more labels of the label set based on a visual scene analysis of a room in which a sensor is located and a particular type of the room property (Jones, at least [0068] and [0071], Jones teaches mapping a label i.e. “living room” which could be determined by recognition of devices therein (descriptive of respective sensors).); and generating the label set using one or more labels that are inferred based on the particular type of the room and visual observation of the sensor in the room (Jones, at least [0068] and [0071], Jones teaches mapping a label i.e. “living room” which could be determined by recognition of devices therein, see claim 1 above for rationale of obviousness, motivation, and reason to combine).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Metzler to incorporate the teachings of Jones generating one or more labels of the label set based on a visual scene analysis of a room in which a sensor is located and a particular type of the room property; and generating the label set using one or more labels that are inferred based on the particular type of the room and visual observation of the sensor in the room. This would be done to improve operation of a robot in a specific property (e.g. home) (see Jones para 0018-0019).
With respect to claim 11, Metzler discloses wherein obtaining the mapping information comprises: surveying the property in response to navigating the drone about the property (see at least [0039-0044]); and concurrent with navigating the property, obtaining the mapping information using a simultaneous localization and mapping (SLAM) technique that is implemented using the drone (see at least [0077], [0097], and [0493]).
With respect to claims 12, 13, 14, 15, 17, 18, and 19, they are system claims that recite substantially the same limitations as the respective method claims 1, 2, 3, 6, 7, 8, and 9. As such, claims 12, 13, 14, 15, 17, 18, and 19 are rejected for substantially the same reasons given for the respective method claims 1, 2, 3, 6, 7, 8, and 9 and are incorporated herein.
With respect to claim 16, Metzler discloses wherein generating the data model comprises: generating the data model and the multi-dimensional map using context data provided to the monitoring server by a user of the system (see at least [0225] and [0285-0286]).
With respect to claim 20, it is drawn to a non-transitory machine-readable storage medium claim that recite substantially the same limitations as the respective method claim 1. As such, claim 20 is rejected for substantially the same reasons given for the respective method claim 1 and is incorporated herein (see claim 1 above for rationale of obviousness, motivation, and reason to combine).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDALLA A KHALED/Examiner, Art Unit 3667